   Case 5:20-cv-03068-SAC Document 17 Filed 02/26/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                             Plaintiff,

          v.                                       CASE NO. 20-3068-SAC

(fnu) REILING, et al.,


                             Defendants.


                          MEMORANDUM AND ORDER

    This matter is a civil rights action filed under 42 U.S.C. §

1983. Plaintiff commenced this action while detained at the Douglas

County Jail. Because he is subject to 28 U.S.C. § 1915(g), the court

screened the complaint to determine whether plaintiff alleged that

he was in imminent danger of serious physical injury. Concluding

that he had not      plausibly alleged such conditions, the court

directed him to pay the full filing fee. When he did not, the matter

was dismissed without prejudice on April 10, 2020.

    On   August     17,   2020,    plaintiff     filed    a   motion   for
reconsideration. The court denied that motion on February 3, 2021,

and on February 25, 2021, plaintiff filed a notice of appeal (Doc.

13) and a combined motion to file a federal tort for negligence and

to reopen this matter.

    The court has considered the record and denies plaintiff’s

combined motion to file and motion to reopen. This matter was

dismissed without prejudice, and plaintiff therefore may file a new
action, if he chooses to do so.

    Because plaintiff is now held at the Larned State Hospital, the

court has reviewed the on-line docket sheet of his criminal action
    Case 5:20-cv-03068-SAC Document 17 Filed 02/26/21 Page 2 of 2




in Douglas County, Case No. 2019-CR-1075, to determine whether he

is still a “prisoner” as defined by the Prison Litigation Reform

Act1. Because the state court record shows that the criminal action

remains pending and that plaintiff’s transfer is related to a

competency evaluation, the court concludes that plaintiff remains

subject to the Prison Litigation Reform Act, including 28 U.S.C. §

1915(g). The court therefore denies leave to proceed on appeal in

forma pauperis and directs plaintiff to submit the appellate filing

fees of $505.00 to the clerk of the court.

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion to

file a federal negligence action and to reopen this matter (Doc.

14) is denied.

    IT IS FURTHER ORDERED plaintiff is denied leave to proceed on

appeal in forma pauperis.

    IT IS SO ORDERED.

    DATED:   This 26th day of February, 2021, at Topeka, Kansas.



                                    S/ Sam A. Crow
                                    SAM A. CROW
                                    U.S. Senior District Judge




1 28 U.S.C. § 1915(h) states: As used in this section, the term “prisoner”
means any person incarcerated or detained in any facility who is accused of,
convicted of, sentenced for, or adjudicated delinquent for, violations of
criminal law or the terms and conditions of parole, probation, pretrial
release, or diversionary program.
